In re Simpson, Erwin; — Plaintiff(s); applying for supervisory and/or remedial *43writ; Parish of Calcasieu, 14th Judicial District Court, Div. “E”, No. 3875-89.
Granted. The application is transferred to the Court of Appeal, Third Circuit, for filing of relator’s petition and for prompt consideration. La.C.Cr.P. art. 926 D permits courts to require use of the uniform post conviction application form only when the petitioner is filing an application for post conviction relief as defined by La.C. Cr.P. art. 924.